 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for RUBEN RODRIGUEZ
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                   ) No. 11-cr-296 JAM
 8
                     Plaintiff,                      )
 9                                                   ) STIPULATION AND
             v.                                      ) ORDER MODIFYING THE SCHEDULE
10                                                   ) FOR RODRIGUEZ & MAYORGA’S
                                                     ) PRE-SENTENCE REPORTS AND FOR A NEW
11
     RUBEN RODRIGUEZ and                             ) SENTENCING DATE OF NOVEMBER 5, 2019
12
     JAIME MAYORGA,                                  )
                     Defendant.                      ) Judge: Hon. John A. Mendez
13   ================================)
14
             Defendants Ruben Rodriguez and Jaime Mayorga are both requesting a continuance of their
15

16
     sentencing hearing, which is presently set for September 10, 2019. Ruben Rodriguez and Jaime

17   Mayorga are requesting a new sentencing date of November 5, 2019. The continuance is requested
18   to a newly appointed expert to generate a report and confer with counsel. His report will be necessary
19
     to reply to the pre-sentence report and to make sentencing arguments. Mr. Long and Mr. Peters will
20
     continue to gather documents and information for their informal objections. AUSAs Brian Fogerty
21
     and Justin Lee, on behalf of the United States Attorney’s Office, and USPO Nisha Modica, on behalf
22

23   of the United States Probation Office, have no objection to the requested continuance. The parties

24   hereby stipulate to re-set the schedule for the pre-sentence report as follows:
25
             Judgment and Sentencing Date: November 5, 2019
26
             Reply, or Statement of Non-opposition: October 29, 2019
27
             Motion for Correction of the Presentence Report shall be filed with the Court and
28
             served on the Probation Officer and opposing counsel no later than: October 22, 2019


                                                      -1-
 1
           The final Pre-Sentence Report shall be filed with the Court and served on the
 2
           Probation Officer and opposing counsel no later than: October 15, 2019
 3
           The informal objections to the draft Pre-Sentence Report shall be served on the
 4         Probation Officer and opposing counsel no later than: October 8, 2018
 5
           The draft Pre-Sentence Report shall be filed no later than September 24, 2019.
 6
     Dated: August 6, 2019                             Respectfully submitted,
 7
                                                       /s/ Michael D. Long
 8
                                                       MICHAEL D. LONG
 9                                                     Attorney for Curtis Sawyer

10
     Dated: August 6, 2019                             McGREGOR SCOTT
11
                                                       United States Attorney
12
                                                       /s/ Brian Fogerty
13                                                     BRIAN FOGERTY
14
                                                       Assistant U.S. Attorney

15   Dated: August 6, 2019                             /s/ Justin lee
                                                       JUSTIN LEE
16
                                                       Assistant U.S. Attorney
17

18                                           ORDER
19
           GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
20
           The Court hereby orders that the schedule for the pre-sentence reports for Ruben
21
     Rodriguez and Jaime Mayorga is amended as follows:
22
           Judgment and Sentencing Date: November 5, 2019
23

24         Reply, or Statement of Non-opposition: October 29, 2019

25         Motion for Correction of the Presentence Report shall be filed with the Court and
           served on the Probation Officer and opposing counsel no later than: October 22, 2019
26

27         The final Pre-Sentence Report shall be filed with the Court and served on the
           Probation Officer and opposing counsel no later than: October 15, 2019
28




                                                 -2-
 1         The informal objections to the draft Pre-Sentence Report shall be served on the
           Probation Officer and opposing counsel no later than: October 8, 2019
 2

 3         The draft Pre-Sentence Report shall be filed no later than September 24, 2019.

 4
     Dated: August 7, 2019                      /s/ John A. Mendez_____________
 5
                                                Hon. JOHN A. MENDEZ
 6                                              United States District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 -3-
